Citation Nr: 1605170	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  92-00 053A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a heart disease or disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, denied entitlement to service connection for a heart condition.  

The Board remanded the Veteran's claim on appeal for further evidentiary development in January 2014 and October 2014.

In March 2014, the Veteran filed a claim of entitlement to a higher disability rating for bilateral hearing loss.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Cf. 38 C.F.R. § 19.9(b) (2015); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran does not have a current heart disability or disease.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart condition have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The record does not reflect that the Veteran's was provided VCAA notice prior to initial adjudication of his heart condition claim in November 1991.  Adequate VCAA notice was provided, however, in August 2013, prior to AOJ readjudication of his claim in an October 2013 supplemental statement of the case (SSOC); thereby curing any timing deficiency with respect to issuance of the VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).

The AOJ obtained the Veteran's service treatment records (STRs) and his VA and private treatment records, and he has been afforded VA examinations with respect to his heart condition claim.  Additionally, an opinion was obtained from a medical specialist in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

The AOJ substantially complied with the Board's October 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to obtain an adequate VA opinion with respect to the etiology of the Veteran's claimed heart condition.  A VA opinion was provided in a June 2015 report, and together with the requested VHA specialist opinion, this report satisfies the Board's remand directives.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating his claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was first diagnosed with an irregular heart rhythm in the course of private medical treatment in the 1960s.  A January 1962 private treatment record includes a notation indicating chest tightness and an unclear notation concerning the heart.  

Additional private treatment records noted I/VI systolic ejection murmur (SEM) with regular rate and rhythm, with respect to the heart, in August 1999 and November 2005.  A November 2011 X-ray report noted that the Veteran's cardiac size was unremarkable.  Notations concerning arrhythmias have been made since at least April 2013.  Premature atrial complexes and nonspecific ST and T wave abnormality were noted on March 2014 electrocardiogram (ECG) reports, and in December 2014, the Veteran was noted to have occasional early beats.

A March 2014 VA examination report diagnosed irregular heart beat/arrhythmia and indicated that the Veteran suffered at least some METs level limitation due to a noted heart condition.  The examiner provided a negative opinion with respect to whether the condition was etiologically related to the Veteran's service; however, the examiner based the opinion on an inaccurate finding, and therefore, the opinion itself is of only limited probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In May 2015 a VA examiner concluded that the Veteran did not have a heart disability; but did not address evidence showing nonspecific ST and T wave abnormality.  The examiner also did not address findings from the March 2014 VA examination report that the Veteran's irregular heart beat was at least minimally disabling.  

In an October 2015 letter, a VHA cardiologist noted that the Veteran's arrhythmias, described as either sinus or atrial premature complexes, were mostly benign conditions and that there was no indication in the record that the Veteran was symptomatic from the arrhythmias.  The specialist noted that individuals who chronically suffered from persistent arrhythmias developed structural heart changes such as chamber enlargement and congestive heart failure, and that such was not documented with the Veteran.  

The specialist also noted that the Veteran had nonspecific ST-T changes on his ECGs, and that these could not be attributed to either arrhythmias or ischemic heart disease without other supporting clinical history and objective evidence of heart disease.  The specialist further noted that documentation of I/VI SEM in itself did not qualify for a disabling cardiac condition.  Rather, it was often a benign condition due to either a valve sclerosis or just a physiologic murmur.  

The VHA specialist expressed disagreement with the March 2014 VA examiner's estimation regarding the Veteran's MET level limitation, and reasoned that one could not reach a conclusion that a finite percentage of physical limitation was due to conditions that are nonspecific.  The specialist concluded that based on all the evidence presented, the presence of sinus arrhythmia, atrial premature complexes, nonspecific ST changes and I/VI SEM did not qualify as a disabling cardiac condition. 

While the 2014 examination could be read as showing a current heart disability; the examination did not yield a definitive opinion in this regard.  To the extent the examiner was reporting current disability; it is contradicted by the VHA opinion.  The VHA opinion is more probative because it was provided by a medical doctor specializing in cardiology; whereas the VA examination was provided by a physician's assistant with far less training.  In addition the VHA opinion was definitive, considered all of the relevant records, and was accompanied by a far more extensive rationale than was provided by the VA examiner.  The VHA opinion is; therefore,  more probative.  As the most probative evidence is against finding a current disability, an essential element of the claim has not been established.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disabling heart condition, service connection cannot be granted.  

A preponderance of the evidence is against the claim for service connection for a heart disease or disability; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a heart disease or disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


